
	

113 SRES 159 IS: Expressing the sense of the Senate condemning the targeting of Tea Party groups by the Internal Revenue Service and calling for an investigation.
U.S. Senate
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 159
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2013
			Mr. Paul submitted the
			 following resolution; which was referred to the
			 Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate
		  condemning the targeting of Tea Party groups by the Internal Revenue Service
		  and calling for an investigation.
	
	
		Whereas it is a well-founded principle that the power to
			 tax involves the power to destroy;
		Whereas employees of the Internal Revenue Service
			 (commonly known as the IRS) have publicly admitted that the IRS
			 targeted Tea Party groups in a manner that infringes on the free association
			 rights and free speech rights of those groups;
		Whereas the IRS admitted that employees of the IRS engaged
			 in politically discriminatory actions;
		Whereas the IRS used the taxing power as a political tool
			 to intimidate Tea Party groups from engaging in free speech;
		Whereas, according to media reports, as early as in 2010,
			 the IRS was targeting Tea Party groups;
		Whereas President Obama is aware that a Federal agency
			 under his control has admitted to targeting Tea Party groups;
		Whereas, according to media reports, a report by the
			 Treasury Inspector General for Tax Administration indicates that some Tea Party
			 groups withdrew applications for tax-exempt status as a result of the
			 discriminatory actions of the IRS;
		Whereas, according to the Washington Post, in late June
			 2011, employees of the IRS discussed giving special attention to case files in
			 which groups made statements that criticize[d] how the country is being
			 run and educated the people of the United States on the
			 Constitution and Bill of Rights and targeting groups interested in
			 limiting government; and
		Whereas the discriminatory actions of the IRS impacted the
			 free speech rights of the groups targeted by the IRS: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that—
			(1)the Internal
			 Revenue Service engaged in discriminatory behavior;
			(2)Congress should
			 use existing authority—
				(A)to investigate
			 potential criminal wrongdoing by individuals who authorized or were involved in
			 targeting people of the United States based on their political views;
			 and
				(B)to determine if
			 other entities in the administration of President Obama were involved in or
			 were aware of the discrimination and did not take action to stop the actions of
			 the Internal Revenue Service;
				(3)President Obama
			 should terminate the individuals responsible for targeting and willfully
			 discriminating against Tea Party groups and other conservative groups;
			 and
			(4)the Senate
			 condemns the actions of all individuals and entities involved in the
			 infringement of the First Amendment rights of members of the Tea Party and
			 other affected groups.
			
